UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6529


ALPHONZA LEONARD PHILLIP THOMAS, III,

                Plaintiff - Appellant,

          v.

LIEUTENANT SOUCIER; LIEUTENANT HEARTLEY; EDWARD THOMAS; ZEB
T. HEATH, JR.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-ct-03247-BO)


Submitted:   August 24, 2015                 Decided:   September 1, 2015


Before WILKINSON and    KEENAN,     Circuit     Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alphonza Leonard Phillip Thomas, III, Appellant Pro Se. Vanessa
N. Totten, Assistant Attorney General, Kimberly D. Grande, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Alphonza Leonard Phillip Thomas, III, appeals the district

court’s orders denying relief on his 42 U.S.C. § 1983 (2012)

complaint      and     denying      his        motions     to     amend        and    for

reconsideration.         We    have      reviewed    the    record       and   find   no

reversible error.         Accordingly, we deny Thomas’s motions for

appointment     of     counsel    and     for    a   transcript         at   government

expense and affirm for the reasons stated by the district court.

Thomas v. Soucier, No. 5:13-ct-03247-BO (E.D.N.C. Jan, 21, 2015;

Mar. 26, 2015).          We dispense with oral argument because the

facts   and   legal     contentions       are    adequately      presented       in   the

materials     before    this     court    and    argument       would    not    aid   the

decisional process.



                                                                               AFFIRMED




                                           2